Title: To James Madison from Abraham Venable, 20 May 1804
From: Venable, Abraham
To: Madison, James



Dr Sir
Prince Edward 20th May 1804
I have lately recieved a letter from Genl Smith covering one from Mr John A Morton, who was formerly of this County, but who now resides at Bordeaux, who has been some time since anxious for an appointment from the Government of the United States, as Commercial agent, at Bordeaux, Havre, or Antwerp. He informs me that the Consul of the United States at Bordea[u]x has lately failed in business, and that is possible it may not suit the views of the Government to continue a public agent abroad under such sircumstances. Mr Morton without expressing any opinion as to the propriety or impropriety of retaining Mr Lee, wishes to make a provisional application, and wishes to be considered as a candidate in case a vacancey should be made in that particular case, or at either of the Ports before mentioned, but I believe he would give the preference to Bordeaux. I have to say on this Subject that it would give me great pleasure if Mr Morton could Succeed in his wishes, as well on his own account, as I have been long acquainted with his merit, as from a belief that the public interest would be promoted by such an appointment. He has always been deemed by his acquaintances a man of probity, and talents, and has been well educated, he has been engaged in Commerce seven or eight years, has resided the last three or four years at Bordeaux, and I have understood is independant in his Sircumstances, indeed there is no man of my acquaintance, now abroad who I think would suit the Government as well, unless his character is much changed since I saw him. I am Sir with great regard Your Obedt Sert
Abm B Venable
